Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on March 11, 2021 as a reply to the non-final office action mailed on December 15, 2020.
Claim 4 has been cancelled;
Claims 1-3 and 5-20 are pending.
Claims 1-3, 5-6 and 16-20 are rejected.
Claims 7-15 are allowed.
Response to Arguments
The claim amendments and Applicant’s arguments filed on March 11, 2021 in reply to the final rejection mailed on December 15, 2020 have been carefully considered.  However the claims are not in condition for allowance in view of the following new ground of rejection..
	Accordingly, THIS ACTION IS MADE NON-FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (US 2010/0246785) in view of Rabra et al (US 2018/0007198).
Regarding claim 1, Wang disclosed a computing device, comprising: 
memory storing instructions executable by the computing device to receive a message from a remote computing system (Wang, Fig. 12, step 1202 and [0088] disclosed that a mobile device of a user receives an incoming communication; Wang disclosed in [0028] that the communication may be an instant message); 
output a notification of the message to a user (Wang, Fig. 12, step 1204 and Fig. 2, [0043] disclosed that a notification area on a user interface 204 display an incoming call notification); 
receive at a first point in time a request for a deferral of the message (Wang, Fig. 12, step 1212, [0090], Figs. 3-4, [0044-0049] disclosed that the user receiving an incoming communication request may press the defer button to schedule return communication time manually or  automatically using a calendar), the request for the deferral comprising an annotation to be stored for later presentation with the message (Wang, Fig. 3, [0030, 0044], “the telecommunications device or telecommunications device network, with input from the user, schedules a date and time at which to return the incoming communication”), 
the annotation including an indication of a target situation for message presentation (Wang disclosed in Fig. 8 and paragraph [0067] that the reminder screen 800 displays a designated time 802 that could be a scheduled time, a reminder time or next available time for handling an incoming call.  The designated time 802 is set by the call receiver.  Furthermore, Wang disclosed in Fig. 3 a reminder task 810 “call back” that is also set by the call receiver.  Both the “designated time 802” and the “reminder task 810” are presented as a reminder to the call receiver, as shown in Fig. 8, therefore they anticipate the “annotation including an indication of a target situation for message presentation.”); and 
Wang, Figs. 8, 9 and [0067], “The reminder screen 800 is comprised of a reminder area 804 and a call handling area 806.  The reminder area 804 is comprised of a reminder title area 808, a reminder task 810, and reminder task information 812.  …  The reminder information 812 comprises caller ID or other information in addition to the number from which the communication originated.  The reminder information 812 is the same information obtained at the time of the original incoming communication, the information obtained at the time the reminder is generated, or is some other information available to the system 100, first telecommunications device 104, third telecommunications device 114, or any combination thereof.”; The caller ID and call time displayed in the reminder information is equivalent to the “annotation” in the claim; furthermore, Wang’s disclosure made it obvious that the reminder information 812 may be the originally received text message).  
Wang did not explicitly disclose
receiving a recommendation to defer the message for presentation at a later time from a remote computing system; and
present the recommendation.
However, in the same field of endeavor, Rabra disclosed a system and method for notifying a called party of a call attempt (Rabra, Abstract), where the system comprises an intelligent platform that monitors availability of called party and performing one or more actions based on the delay and the availability of the called party (Rabra, Abstract).
In particular, Rabra disclosed
Rabra, [0066], “the intelligent platform 220 displays a plurality of options on the mobile terminal 225 and performing one or more actions based on response of the called party.” Here the intelligent platform anticipates a remote computing system and the plurality of options anticipates the recommendation in the claim); and 
present the recommendation (Rabra, Fig. 5B and [0066]).
One of ordinary skill in the art would have been motivated to combine Wang and Rabra because both references disclosed systems and methods for notifying a called party of an incoming communication and gives the called party options to accept or defer the communication (Wang, Abstract; Rabra, Abstract, [0066] and Fig. 5B).
Therefore it would have been obvious to modify Wang with Rabra’s teaching as such that the server-side communication defer and scheduling modules 130 shown in Wang, Fig. 1 may be modified to monitor the availability of the called party, i.e. the third user and provides the called party a plurality of options for handling the incoming communication.
Regarding claim 2, Wang and Rabra disclosed the computing device of claim 1.
Wang further disclosed wherein the annotation comprises one or more of a voice input, a text input, and an image input (Wang, Fig. 3 disclosed that the annotation can be text input indicating the time to return communication).  
Regarding claim 3, Wang and Rabra disclosed the computing device of claim 1.
Wang further disclosed wherein the annotation includes an indication of a target situation for message presentation (Wang, Fig. 3 and [0045-0047] disclosed that the user may set the target time for a calendar reminder).  
Regarding claim 5, Wang and Rabra disclosed the computing device of claim 1.
Wang, Fig. 1 and [0032, 0084] disclosed that the first user device 104 and third user device 114 can both be mobile phones).  
Claims 16-20 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (US 2010/0246785) in view of Rabra et al (US 2018/0007198) and Bhatia et al. (US 2008/0076395).
Regarding claim 16, Wang and Rabra disclosed a computer readable storage device comprising stored instructions executable by a computing device to: 
receive a message from a remote computing system (Wang, Fig. 12, step 1202 and [0088] disclosed that a mobile device of a user receives an incoming communication; Wang disclosed in [0028] that the communication may be an instant message); 
obtain a determination to defer delivery of the message until a target situation is met, the target situation being described by a first set of situational features and the determination including a request for deferral of the message (Wang, Fig. 12, step 1212, [0090], Figs. 3-4, [0044-0049] disclosed that the user receiving an incoming communication request may press the defer button to schedule return communication time manually or automatically using a calendar); 
the first set of situational features including, in part, a location 
obtain an annotation comprising the first set of situational features describing the target situation in which to output a notification of the message, label the message as deferred (Wang, Fig. 3, [0030, 0044], “the telecommunications device or telecommunications device network, with input from the user, schedules a date and time at which to return the incoming communication”; Wang, Fig. 3 and [0045-0047] disclosed that the user may set the target time for a calendar reminder),
determine whether the first set of situational features match a second set of features; upon matching of the first set of situation features and the second set of features, output the notification of the message and the annotation (Wang, Fig. 8 and [0067], “shows an exemplary reminder screen 800 that appears at a designated time 802 such as a scheduled time, reminder time, or next available time.  At the designated time 802, an application operating on the first telecommunications device 104 activates the reminder screen 800”).  
Wang did not explicitly disclose
receiving a recommendation to defer the message for presentation at a later time from a remote computing system; and
present the recommendation.
However, in the same field of endeavor, Rabra disclosed a system and method for notifying a called party of a call attempt (Rabra, Abstract), where the system comprises an intelligent platform that monitors availability of called party and performing one or more actions based on the delay and the availability of the called party (Rabra, Abstract).
In particular, Rabra disclosed
receiving a recommendation to defer the message for presentation at a later time from a remote computing system (Rabra, [0066], “the intelligent platform 220 displays a plurality of options on the mobile terminal 225 and performing one or more actions based on response of the called party.” Here the intelligent platform anticipates a remote computing system and the plurality of options anticipates the recommendation in the claim); and 
present the recommendation (Rabra, Fig. 5B and [0066]).
Wang, Abstract; Rabra, Abstract, [0066] and Fig. 5B).
Therefore it would have been obvious to modify Wang with Rabra’s teaching as such that the server-side communication defer and scheduling modules 130 shown in Wang, Fig. 1 may be modified to monitor the availability of the called party, i.e. the third user and provides the called party a plurality of options for handling the incoming communication.
Furthermore, Wang did not explicitly disclose but Bhatia disclosed
the first set of situational features including, in part, a location (Bhatia, Abstract, “Callee availability can be based on callee device status, calendar activities, location, past behavior and other factors.”).
One of ordinary skill in the art would have been motivated to combine Wang and Bhatia because both references disclosed systems and methods for providing call notification options based on called party’s availability (Wang, Abstract and Fig. 2; Bhatia, Abstract). 
Regarding claim 17, Wang, Babra and Bhatia disclosed the computer readable storage device of claim 16. 
Wang further disclosed wherein the computing device is a computing device comprising a display device, and wherein the stored instructions are further executable to, prior to the matching of the first set of situation features and the second set of features display the message as being deferred in a manner that is visually distinct from undeferred messages (Wang, Fig. 9 and [0069] disclosed a return communication list showing the incoming communications that have been deferred; such a list shows the deferred communications distinctly).  
Regarding claim 18, Wang, Babra and Bhatia disclosed the computer readable storage device of claim 17. 
Wang further disclosed wherein displaying the message as deferred comprises one or more of displaying the message with an in-progress icon, displaying the message in a different color, displaying the message in a different tab, displaying the message at a top of a time-sorted message hierarchy at a time of the target situation, and displaying the message in a different folder than messages not labeled as being deferred (Wang, Fig. 9 and [0069-0070]).  
Regarding claim 19, Wang, Babra and Bhatia disclosed the computer readable storage device of claim 16. 
Wang further disclosed wherein the stored instructions are further executable to: 
obtain a determination to not present the message in the current situation (Wang, Fig. 2 and [0044] disclosed that “Pressing the defer button 216 launches or opens a second screen 302 (FIG. 3), through which the user can set options for rescheduling the incoming communication.” meaning that the device obtain a user indication to not present the incoming communication in the current situation), and obtain an annotation associated with the message for outputting with the message.  
Regarding claim 20, Wang, Babra and Bhatia disclosed the computer readable storage device of claim 16. 
Wang further disclosed wherein obtaining the determination to defer delivery of the message until a target situation is met is based on data obtained from one or more of a user, a cohort, and a population (Wang, [0048], “The first telecommunications device 104, a system component, or combination of devices and/or system components determines these next available times 408 by reference to an appointment calendar of the first user 102, the third user 112, or both”).
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Wang et al. and Babra et al, further in view of Kim et al. (US 2014/0155039).
Regarding claim 6, Wang and Babra disclosed the computing device of claim 1.
Wang did not explicitly disclosed wherein the instructions are further executable to, at a later time, present the message and the annotation for the message, wherein presenting the annotation for the message comprises one or more of presenting the annotation as an icon associated with the message and presenting the annotation as a text translation within a body of the message.
However, in the same field of endeavor, Kim disclosed a system and a method for delaying the answer of an incoming call for a preset time period by a call receiver (Kim, Abstract).  In particular, Kim disclosed that the system may use voice recognition mechanism to convert voice into text and store it (Kim, [0032, 0051, 0088, 0100-0102]).
Kim’s disclosure would have made it obvious that Wang’s message deferral system can also use a voice recognition system to record a receiver’s voice instruction of return information and convert it into text instruction.  Such a modification to Wang’s system would allow its users to defer an incoming communication in a hands-free manner therefore could be desirable.
One of ordinary skill in the art would have been motivated to combine Wang and Kim because both references are related to methods and systems for deferring response to an incoming communication (Wang, Abstract; Kim, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        4/2/2021